UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2053


MICHELLE L. STEFANICK,

                Petitioner,

          v.

U.S. MERIT SYSTEMS PROTECTION BOARD,

                Respondent.



On Petition for      Review of an Order      of   the   Merit   Systems
Protection Board.    (DC-1221-14-0959-W-1)


Submitted:   February 29, 2016               Decided:   March 17, 2016


Before KING, AGEE, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michelle L. Stefanick, Petitioner Pro Se.     Bryan G. Polisuk,
General Counsel, Jeffrey Gauger, Office of the General Counsel,
MERIT   SYSTEMS   PROTECTION  BOARD,   Washington,   D.C.,  for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michelle L. Stefanick seeks review of the Merit Systems

Protection      Board’s      order     dismissing           as      untimely       her

whistleblower       retaliation    appeal.     Our     review       of    the    record

reveals that the MSPB did not err in concluding that Stefanick’s

appeal was untimely filed and that equitable tolling was not

warranted.    Accordingly, we deny the petition for review for the

reasons stated by the MSPB.            Stefanick v. Dep’t of State, No.

DC-1221-14-0959-W-1 (M.S.P.B. July 31, 2015).

     We    grant    the   Department   of    State’s    motion       to    amend   the

caption, leaving the MSPB as the sole respondent.                        See 5 U.S.C.

§ 7703(a)(2) (2012).         We deny Stefanick’s pending motions.                   We

dispense     with    oral   argument    because       the        facts     and    legal

contentions    are    adequately     presented   in    the       materials       before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                       2